                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:18-CV-334-H


ARTHUR ROBINSON                      )
                                     )
     Plaintiff,                      )
                                     )
                                     )
     v.                              )
                                     )                 ORDER
                                     )
TYSON FRESH MEATS, INC.,             )
                                     )
     Defendant.                      )
                                     )
                                     )



     This matter is before the court for frivolity review.           United

States Magistrate Judge Kimberly A. Swank filed an Order and

Memorandum and Recommendation (AM&R@) ordering that plaintiff=s

motion to proceed in forma pauperis be allowed and plaintiff’s

claims against defendant be dismissed.             Plaintiff did not file

objections to the M&R, and the time for further filing has expired.


     A full and careful review of the M&R and other documents of

record    convinces   the   court   that     the   recommendation   of   the

magistrate judge is, in all respects, in accordance with the law

and should be approved.


     Accordingly,     the   court   adopts   the   recommendation   of   the

magistrate judge as its own and for the reasons stated therein,
plaintiff’s complaint is dismissed. The Clerk is directed to close

this case.


     This 2nd day of October 2018.




                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26




                                2
